By the Court, Sprague, J.:
Tormey, Pagan, Lankershim, and Hickson sue Pierce and others in .ejectment. Defendant Pierce answers, denying each and every allegation of the complaint, and further specially alleges a misjoinder of parties plaintiff; that plaintiffs Tormey, Pagan, and Lankershim have no joint interest in the premises sued for with plaintiff Hickson. On the trial, plaintiffs, to maintain the issues upon their part, introduced *338and read in evidence a patent from the United States to Tormey, Pagan, and Lankershim, and oral evidence tending to show that the demanded premises were included within the boundaries of the patent, and that defendant Pierce was in possession of the demanded premises when the suit was commenced. Ho evidence was offered or given tending to show that plaintiff Hickson ever had any interest in the demanded premises, or right of possession thereof, either jointly with the other plaintiffs or otherwise.. Judgment was rendered in favor of all the plaintiffs against defendants Pierce, Savory, and Thompson. Defendant Pierce moved ■for a new trial upon the ground, among others, of the insufficiency of the evidence to justify the decision and judgment, and specifies, in support of this ground, that the evidence failed to show any title or right of possession in plaintiff Hickson. The Court denied the motion for new trial, and defendant Pierce appeals from the judgment and from the order denying his motion for a new trial.
The judgment in favor of all the plaintiffs is not supported by the evidence, and is erroneous.
The point made by respondents that defendant Pierce, having failed to interpose objections to the patent at• the time it was offered as evidence, on the ground that it did not tend to establish title or right of possession in all of the plaintiffs, thereby waived all objection to the judgment, on the ground that no evidence was offered or given tending to show any title or right of possession in one of the plaintiffs, is not well taken. Such objection to the patent as evidence, if taken by defendant, would have been invalid. The patent was pertinent and proper evidence to establish the title and right of possession of the three plaintiffs to whom it was issued, and defendant could not presume that this was the only evidence plaintiffs would introduce or offer tending to establish title or right of possession in each of the plaintiffs.
Appellant’s objection that his equitable defense was not *339first disposed of seems to be first made in this Court, and comes too late. The record does not disclose the action of the Court below upon defendant’s equitable defense, whatever it may have been, nor any objections to such action by defendant.
Judgment and order, so far as the same denies a new trial to defendant Pierce, reversed, and cause remanded for a new trial as to him.
Neither Mr. Justice Crockett nor Mr. Justice Temple participated in the foregoing decision.